Exhibit 10.1



INDEMNIFICATION AGREEMENT



This Indemnification Agreement (this "Agreement") is made and entered into this
___ day of _____, 200__, between CellStar Corporation, a Delaware corporation
(the "Company"), and __________________ ("Indemnitee").

WHEREAS, Indemnitee is a director or an officer of the Company; and

WHEREAS, the Company is aware that because of the increased exposure to
litigation subjecting directors and officers to expensive litigation risks,
talented and experienced persons are increasingly reluctant to serve or continue
to serve as directors and officers of corporations unless they are appropriately
indemnified; and

WHEREAS, the Company is also aware that statutes and judicial decisions
regarding the duties of directors and officers are often difficult to apply,
ambiguous or conflicting and therefore fail to provide directors with adequate
guidance regarding the proper course of action; and

WHEREAS, the Company desires to attract and retain the services of highly
experienced and capable individuals, such as Indemnitee, to serve as directors
and officers of the Company and to indemnify its directors and officers to
provide them with the maximum protection permitted by law; and

WHEREAS, the Company believes that it is fair and proper to protect the
Company's directors and officers from the risk of judgments, settlements and
other expenses which may occur as a result of their service to the Company, even
in cases in which such persons received no personal profit or were not otherwise
culpable; and

WHEREAS, this Agreement is separate from and in addition to the Bylaws of the
Company and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

WHEREAS, each of Section 145 of the General Corporation Law of the State of
Delaware ("DGCL") and the Bylaws of the Company is nonexclusive, and therefore
contemplates that contracts may be entered into with respect to indemnification
of directors, officers and employees;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Indemnitee, intending to be legally bound, hereby agree as follows:

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a) "Change of Control" shall mean any of the following events:

(i) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company's
common stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company's common stock
immediately prior to the merger have the same proportionate ownership of common
stock of the surviving corporation immediately after the merger (subject to
adjustment for rounding or fractional interests resulting therefrom);

 

(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company or of any significant business unit of the Company;

 

(iii) any approval by the stockholders of the Company of any plan or proposal
for the liquidation or dissolution of the Company;

 

(iv) the cessation of control (by virtue of their not constituting a majority of
directors) of the Company's Board of Directors by the individuals (the
"Continuing Directors") who (x) at the date of this Agreement were directors or
(y) become directors after the date of this Agreement and whose election or
nomination for election by the Company's stockholders, was approved by a vote of
at least two-thirds of the directors then in office who were directors at the
date of this Agreement (or whose election or nomination for election was
previously so approved);

 

(v) (A) the acquisition of beneficial ownership ("Beneficial Ownership"), within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), of an aggregate of fifteen percent (15%) or more of the
voting power of the Company's outstanding voting securities by any person or
group (as such term is used in Rule 13d-5 under the Exchange Act) who
Beneficially Owned less than ten percent (10%) of the voting power of the
Company's outstanding voting securities on the Effective Date of this Agreement,
(B) the acquisition of Beneficial Ownership of an additional five percent (5%)
of the voting power of the Company's outstanding voting securities by a person
or group who Beneficially Owned at least ten percent (10%) of the voting power
of the Company's outstanding voting securities on the Effective Date of this
Agreement, or (C) the execution by the Company and a stockholder of a contract
that by its terms grants such stockholder (in its, his or her capacity as a
stockholder) or such stockholder's Affiliate (as defined in Rule 405 promulgated
under the Securities Act of 1933 (an "Affiliate")) including, without
limitation, such stockholder's nominee to the Company's Board of Directors (in
its, his or her capacity as an Affiliate of such stockholder), the right to veto
or block decisions or actions of the Company's Board of Directors; provided,
however, that notwithstanding the foregoing, the events described in items (A),
(B) or (C) above shall not constitute a Change of Control hereunder if the
acquiror is (1) a trustee or other fiduciary holding securities under an
employee benefit plan of Employer, the Company or one of their affiliated
entities and acting in such capacity, (2) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company, (3) a person
or group meeting the requirements of clauses (i) and (ii) of Rule 13d-1(b)(1)
under the Exchange Act or (4) in the case of an acquisition described in items
(A) or (B) above (but not in the case of an acquisition described in item (C)
above), any other person whose ownership or acquisition of shares of voting
securities is approved by a majority of the Continuing Directors; provided
further, that none of the following shall constitute a Change of Control: (aa)
the right of the holders of any voting securities of the Company to vote as a
class on any matter or (bb) any vote required of disinterested or unaffiliated
directors or stockholders including, without limitation, pursuant to Section 144
of the Delaware General Corporation Law or Rule 16b-3 promulgated pursuant to
the Exchange Act; or

 

(vi) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving The Company to a
case under Chapter 7.

 

(b) "Enterprise" means any Person of which Indemnitee is or was a Fiduciary.

(c) "Expenses" means all direct and indirect costs (including, without
limitation, attorneys' fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation, the premium, security fee and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent, and all other
disbursements or out-of-pocket expenses) actually incurred in connection with
(i) any Proceeding, (ii) establishing or enforcing any right to indemnification
for Liabilities and expenses or advancement of expenses under this Agreement,
applicable law, any other agreement or provision of the Company's Certificate of
Incorporation or Bylaws now or hereafter in effect or otherwise, or (iii) the
review and preparation of this Agreement on behalf of Indemnitee; provided,
however, that "Expenses" shall not include any Liabilities.

(d) "Fiduciary" means an individual serving as a director, officer, trustee,
general partner, managing member, fiduciary, board of directors' committee
member (including, without limitation, a committee chairman), employee or agent
of (i) the Company or any Subsidiary, (ii) any resulting corporation in
connection with a consolidation or merger to which the Company or any Subsidiary
is a party, or (iii) any other Person (including an employee benefit plan) at
the request of the Company or any Subsidiary, including any service with respect
to an employee benefit plan, its participants or its beneficiaries.

(e) "Independent Counsel" means a nationally recognized law firm, or a member of
a nationally recognized law firm, that is experienced in matters of corporate
law and neither currently is, nor in the five years previous to its selection or
appointment has been, retained to represent the Company or the Indemnitee in any
matter material to either such party. For the avoidance of doubt, any law firm
or member of a law firm that shall have advised either party with respect to the
review and preparation of this Agreement shall not be Independent Counsel for
the purposes of this Agreement.

(f) "Liabilities" means liabilities of any type whatsoever incurred by reason of
(i) the fact that Indemnitee is or was a Fiduciary, or (ii) any action taken (or
failure to act) by him or on his behalf in his capacity as a Fiduciary,
including, but not limited to, any judgments, fines (including any excise taxes
assessed on Indemnitee with respect to an employee benefit plan), ERISA excise
taxes and penalties, and penalties and amounts paid in settlement of any
Proceeding (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement).

(g) "Person" means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust, estate, governmental
unit or other enterprise or entity, or as the term person is used for purposes
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(the "1934 Act").

(h) "Potential Change of Control" means if (i) the Company enters into an
agreement, the consummation of which would result in the occurrence of a Change
of Control; (ii) any Person, including the Company, publicly announces an
intention to take or to consider taking actions that, if consummated, would
constitute a Change of Control; or (iii) the Board of Directors of the Company
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.

(i) "Proceeding" means any pending or completed investigation, civil or criminal
action, third-party action, derivative action, claim, suit, arbitration,
counterclaim, cross claim, alternative dispute resolution mechanism, inquiry,
administrative hearing or any other proceeding whether civil, criminal,
administrative, legislative or investigative, including any appeal therefrom, in
any such case in which Indemnitee was involved as a party, potential party,
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a Fiduciary, or (ii) any action taken (or failure to act) by him or on his
behalf in his capacity as a Fiduciary.

(j) "Subsidiary" means any Person of which a majority of the outstanding voting
securities or other voting equity interests are owned, directly or indirectly,
by the Company.

Section 2. Services by the Indemnitee. The Indemnitee agrees to serve as a
director or an officer of the Company at the will of the Company for so long as
the Indemnitee is duly elected and qualified, appointed or until such time as
the Indemnitee tenders a resignation or is removed as a director or an officer.
This Agreement shall not be deemed to be an employment contract between the
Company (or any Subsidiary of the Company) and Indemnitee, and the Indemnitee
may at any time and for any reason resign from such position.

Section 3. Indemnification.

(a) Indemnification. Subject to the further provisions of this Agreement, the
Company shall indemnify Indemnitee and hold him harmless from and against any
and all Expenses and Liabilities incurred by Indemnitee or on Indemnitee's
behalf, to the fullest extent permitted by applicable law in effect on the date
hereof, and to such greater extent as applicable law may thereafter permit or
authorize.

(b) Presumptions.

(i) Upon making any request for indemnification for Expenses and Liabilities, or
advancement of Expenses under this Agreement, Indemnitee shall be presumed to be
entitled to such indemnification for Expenses and Liabilities or advancement of
Expenses, as the case may be, under this Agreement and, in connection with any
determination with respect to entitlement to indemnification under Section 4(c)
below, the Company shall have the burdens of coming forward with evidence and by
a preponderance of the evidence to overcome that presumption in connection with
the making by any Person of any determination contrary to that presumption. It
shall not be a defense or admissible as evidence in any such action by
Indemnitee, nor shall it create a presumption that Indemnitee has not met the
applicable standard of conduct, if (i) any Person fails to have made such
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, or (ii) any Person fails to make an actual
determination that Indemnitee has not met any applicable standard of conduct.

(ii) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee's action is based on (w) the records
or books of account of any Enterprise, including, without limitation, financial
statements, (x) information supplied to Indemnitee by the officers, employees or
other appropriate agents of such Enterprise in the course of their duties, or
(y) the advice of legal counsel for such Enterprise or on information or records
given or reports made to such Enterprise by an independent certified public
accountant or by an appraiser or other expert selected by such Enterprise. The
provisions of this Section 3(b) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which Indemnitee may be deemed or found to
have met the applicable standard of conduct set forth in this Agreement.

(iii) If the Person empowered or selected under Section 4(c) below to determine
whether Indemnitee is entitled to indemnification for Liabilities and Expenses
or advancement of Expenses shall not have made a determination within twenty
(20) calendar days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification for Liabilities and
Expenses or advancement of Expenses shall be deemed to have been made and
Indemnitee shall be entitled to such indemnification for Liabilities and
Expenses or advancement of Expenses, absent (A) a misstatement by Indemnitee of
a material fact in connection with the request for indemnification for
Liabilities and Expenses or advancement of Expenses, or (B) a prohibition of
such indemnification for Liabilities and Expenses or advancement of Expenses
under applicable law; provided that such 20-day period may be extended for a
reasonable time, not to exceed an additional 20 days, if the Person empowered or
selected under Section 4(c) below to determine whether Indemnitee is entitled to
indemnification for Liabilities and Expenses or advancement of Expenses in good
faith requests in writing such additional time for the obtaining or evaluating
of documentation and/or information relating thereto.

(iv) The knowledge and/or actions, or failure to act, of any other Fiduciary
shall not be imputed to Indemnitee for purposes of determining any right to
indemnification for Liabilities and Expenses or advancement of Expenses under
this Agreement.

(c) Effect of Certain Proceedings. The termination of any Proceeding by
judgment, order, settlement, conviction or upon a plea of nolo contendre or its
equivalent, shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
that Indemnitee had reason to believe his conduct was unlawful.

 

 

Section 4. Expenses; Indemnification Procedure.

(a) Advancement of Expenses. The Company shall advance or reimburse Indemnitee
for all Expenses incurred by Indemnitee or on Indemnitee's behalf, without
regard to Indemnitee's ultimate entitlement to indemnification under the other
provisions of this Agreement. Indemnitee hereby undertakes to repay such amounts
advanced if, and only to the extent that, it shall be determined by a final
judgment or other final adjudication, not subject to further appeal or review,
that Indemnitee is not entitled to be indemnified by the Company as authorized
hereby, or under applicable law or otherwise. The advances to be made hereunder
shall be paid by the Company to Indemnitee within twenty (20) calendar days
following delivery of any written request, which shall reasonably evidence the
Expenses incurred or to be incurred, from time to time, by Indemnitee to the
Company. Advances payable hereunder shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding any statements to the
Company to support the advances claimed.

(b) Notice by Indemnitee. Indemnitee shall, as promptly as reasonably
practicable under the circumstances, use commercially reasonable efforts to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or any other matter which may be subject to indemnification for
Liabilities and Expenses or advancement of Expenses covered by this Agreement;
provided, however, that any delay or failure to so notify the Company shall
relieve the Company of its obligations hereunder only to the extent, if at all,
that the Company is actually and materially prejudiced by reason of such delay
or failure.

(c) Determination of Entitlement to Indemnification. Upon the receipt of any
notice pursuant to Section 4(b) hereof, a determination with respect to
Indemnitee's entitlement to indemnification for Liabilities and Expenses or
advancement of Expenses hereunder shall be made within ten (10) calendar days by
(i) a majority vote of the Board of Directors who are not parties to the
Proceeding in respect of which indemnification for Liabilities and Expenses or
advancement of Expenses is sought by Indemnitee, even though less than a quorum,
or (ii) by a committee of such directors designated by majority vote of such
directors, even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, by Independent Counsel in a written
opinion to the Board of Directors (a copy of which opinion shall be delivered to
Indemnitee); provided, however, that if there has been a Change of Control at or
prior to the time of such notice by Indemnitee, Indemnitee's entitlement to
indemnification for Liabilities and Expenses or advancement of Expenses shall be
determined within the foregoing time period by Independent Counsel selected by
Indemnitee, such determination to be set forth in a written opinion to the Board
of Directors (a copy of which opinion shall be delivered to Indemnitee). The
Company agrees to pay the reasonable fees of any Independent Counsel and to
fully indemnify such Independent Counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto. If, pursuant to the foregoing, it is determined that
Indemnitee is entitled to indemnification for Liabilities and Expenses or
advancement of Expenses, payment to Indemnitee shall be made within ten (10)
calendar days from the date of notice by Indemnitee pursuant to Section 4(b)
hereof. Indemnitee shall reasonably cooperate in the making of such
determination, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure (excluding any information that counsel for Indemnitee advises
Indemnitee not to disclose) and which is reasonably available to Indemnitee and
reasonably necessary to such determination. For the avoidance of doubt, any
costs or expenses (including attorneys' fees and disbursements) incurred by
Indemnitee in so cooperating with the Person making such determination shall be
included as Expenses for the purposes of this Agreement, shall be recoverable by
Indemnitee even if the Company determines Indemnitee is not entitled to
indemnification or advancement of Expenses for the underlying claim, and shall
be subject to advancement under Section 4(a). Nothing in this Section 4(c) shall
be construed to limit or modify the presumptions in favor of Indemnitee set
forth in Section 3(b).

(d) Notice to Insurers. If, at the time of the receipt of any notice of any
Proceeding pursuant to Section 4(b) hereof, the Company has directors' and
officers' liability insurance in effect, then the Company shall give prompt
notice of the commencement of such Proceeding to the directors' and officers'
liability insurers in accordance with the procedures set forth in the respective
policies. The Company shall thereafter take all necessary or appropriate action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies. The
failure or refusal of the Company to provide such notice to such insurers or the
failure or refusal of such insurers to pay any such amount shall not affect or
impair the obligations of the Company under this Agreement.

(e) Control of Defense; Counsel Costs. In connection with paying the Expenses of
Indemnitee under Section 4(a), the Company shall be entitled to elect to assume
the defense of such Proceeding, with counsel experienced in matters that are the
subject of the Proceeding and practicing in the applicable jurisdiction where
the Proceeding is pending and approved by Indemnitee, which approval shall not
be unreasonably withheld, by the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of separate
counsel subsequently incurred by Indemnitee with respect to the same Proceeding;
provided, that (i) Indemnitee shall have the right to employ counsel in any such
Proceeding at Indemnitee's sole expense and (ii) if (A) the employment of
counsel by Indemnitee has been authorized by the Company, (B) Indemnitee shall
have reasonably concluded that there is an actual conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (C) the
Company shall not have employed counsel to assume the defense of such
Proceeding, then in any such event the fees and expenses of Indemnitee's counsel
shall be at the expense of the Company. The Company shall not be entitled to
assume the defense of any Proceeding brought in the name of or on behalf of the
Company or as to which Indemnitee shall have made the conclusion provided for in
(B) above. Notwithstanding the foregoing, if at any time the Company fails to
pay any Expenses with respect to any Proceeding in accordance with Section 4(a)
hereof, Indemnitee shall immediately be entitled to assume and control his own
defense in such Proceeding with counsel of his own choice (by notice to the
Company), and will have all rights to indemnification of such Expenses of
counsel hereunder.

(f) Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company's prior written consent; provided that if a Change
of Control has occurred, the Company shall be liable for indemnification of
Indemnitee for amounts paid in settlement if an Independent Counsel selected by
Indemnitee has approved the settlement. The Company shall not settle any
Proceeding in any manner that would impose any penalty, liability or limitation
on Indemnitee without Indemnitee's prior written consent; provided that the
Company shall not be required to obtain the consent of Indemnitee to the
settlement of any Proceeding the Company has undertaken to defend if the
settlement grants Indemnitee a complete and unqualified release in respect of
the potential liability. Neither the Company nor Indemnitee will unreasonably
withhold their consent to any proposed settlement.

Section 5. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 4(c) of
this Agreement that Indemnitee is not entitled to indemnification for
Liabilities and Expenses or advancement of Expenses under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to Section 4(a) hereof,
(iii) no determination of entitlement to indemnification for Liabilities and
Expenses or advancement of Expenses shall have been made pursuant to Section
4(c) hereof within twenty (20) calendar days after receipt by the Company of
notice pursuant to Section 4(b) hereof, or (iv) payment of indemnification is
not made pursuant to the fourth to last sentence of Section 4(c) hereof within
twenty (20) calendar days after the date of notice by Indemnitee pursuant to
Section 4(b) hereof, Indemnitee shall be entitled to an adjudication by the
Delaware Court of Chancery or other court of competent jurisdiction of his
entitlement to such indemnification, advancement of Expenses, or to recover
damages for breach of this Agreement.

(b) In the event that a determination shall have been made pursuant to Section
4(c) of this Agreement that Indemnitee is not entitled to indemnification for
Liabilities and Expenses or advancement of Expenses, any judicial proceeding
commenced pursuant to this Section 5 shall be conducted in all respects as a
trial de novo, and Indemnitee shall not be prejudiced by reason of that adverse
determination. In any judicial proceeding commenced pursuant to this Section 5,
the Company shall have the burdens of coming forward with evidence and proving
by a preponderance of the evidence that Indemnitee is not entitled to
indemnification for Liabilities and Expenses or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 4(c) of this Agreement adverse to Indemnitee
for any purpose. If a determination shall have been made pursuant to Section
4(c) hereof that Indemnitee is entitled to indemnification for Liabilities and
Expenses or advancement of Expenses, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 5,
absent (i) a misstatement by Indemnitee of a material fact, in connection with
the request for indemnification, or (ii) a prohibition of such indemnification
for Liabilities and Expenses or advancement of Expenses under applicable law.

(c) In the event that Indemnitee, pursuant to this Section 5, seeks a judicial
adjudication to enforce his rights under, or to recover damages for breach of,
this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by him in such judicial adjudication. If it shall be
determined in such judicial adjudication that Indemnitee is entitled to receive
part but not all of the indemnification for Liabilities and Expenses or
advancement of Expenses sought, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses reasonably incurred by Indemnitee in connection with such judicial
adjudication.

(d) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 5 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

Section 6. Expansion of DGCL Indemnity Provisions; Nonexclusivity. The
indemnification provided by this Agreement shall be in addition to any rights to
which Indemnitee may be entitled under the Company's Certificate of
Incorporation, the Company's Bylaws, any agreement, any vote of stockholders or
disinterested directors, the DGCL or otherwise, both as to action in
Indemnitee's official capacity and as to action in another capacity while
holding such office. To the extent that a change in the DGCL or the manner in
which the DGCL is judicially construed permits greater indemnification for
Liabilities and Expenses or advancement of Expenses than would be afforded
currently under the Company's Certificate of Incorporation, Bylaws and this
Agreement, it is the agreement and intent of the parties hereto that Indemnitee
shall enjoy by this Agreement the greater benefits so afforded by such change.
No right or remedy herein conferred is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every right and remedy given hereunder or now or hereafter existing
at law or in equity or otherwise. The assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses or Liabilities actually or reasonably incurred by
Indemnitee in investigation, defense, appeal or settlement of any Proceeding,
but not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses and Liabilities to which
Indemnitee is entitled.

Section 8. Mutual Acknowledgment. Each of the Company and Indemnitee
acknowledges that in certain instances, U.S. Federal law or applicable public
policy may prohibit the Company from advancing expenses or indemnifying its
directors under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company's right
under public policy to indemnify Indemnitee. Any action taken pursuant to the
terms of this Section 8 shall not constitute a breach of this Agreement.

Section 9. Directors' and Officers' Liability Insurance. Upon a Change of
Control, the Company shall use its best efforts to obtain and maintain on an
ongoing basis a policy or policies of insurance on commercially reasonable terms
with reputable insurance companies providing liability insurance for
Fiduciaries, including Indemnitee, in respect of acts or omissions occurring
while serving in such capacity, and to ensure the Company's performance of its
indemnification obligations under this Agreement, on terms with respect to
coverage and amount (including with respect to the payment of Expenses) no less
favorable than those of such policy or policies of insurance in effect on the
date hereof. To the extent that the Company maintains a policy or policies of
insurance pursuant to this Section 9, Indemnitee shall be covered by such policy
or policies in accordance with its or their terms to the maximum extent of the
coverage available for any Fiduciary under such policy or policies.

Section 10. Establishment of a Trust. In the event of a Potential Change of
Control or a Change of Control, the Company shall, upon written request by
Indemnitee, create a trust for the benefit of Indemnitee (the "Trust") and from
time to time upon written request of Indemnitee shall fund the Trust in an
amount equal to all Expenses and Liabilities reasonably anticipated at the time
to be incurred in connection with any Proceeding. The amount to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by
the party determining the Indemnitee's entitlement to indemnification pursuant
to Section 4(c) hereof. The terms of the Trust shall provide that, upon a Change
of Control, (a) the Trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee; (b) the trustee of the Trust shall
advance, within ten (10) days of a request by Indemnitee, any and all Expenses
to Indemnitee (and Indemnitee hereby agrees to reimburse the Trust under the
circumstances in which Indemnitee would be required to reimburse the Company for
Expenses under this Agreement); (c) the Trust shall continue to be funded by the
Company in accordance with the funding obligation set forth above; (d) the
trustee of the Trust shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (e) all unexpended funds in that Trust shall revert to the
Company upon a final determination by the party determining the Indemnitee's
entitlement to indemnification pursuant to Section 4(c) hereof or a court of
competent jurisdiction, as the case may be, that Indemnitee has been fully
indemnified under the terms of this Agreement. The trustee of the Trust shall be
chosen by Indemnitee. Nothing in this Section 10 shall relieve the Company of
any of its obligations under this Agreement.

Section 11. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (i)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law, (ii)  such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto, and (iii)  to the
fullest extent possible, the provisions of this Agreement (including without
limitation each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 12. Duration of Agreement. The indemnification provided under this
Agreement shall continue as to the Indemnitee for any action taken or not taken
while serving as a Fiduciary even though Indemnitee may have ceased to serve in
such capacity at the time of any action or other covered proceeding.

Section 13. Exceptions. Notwithstanding any other provision to the contrary
herein, the Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee as follows:

(a) Excluded Acts. No indemnification shall be made for any acts or omissions or
transactions, if and to the extent that it shall be determined by a final
judgment or other final adjudication, not subject to further appeal or review,
that a director or officer may not be relieved of liability arising from any
such acts or omissions or transactions under the DGCL or applicable securities
laws;

(b) Indemnitee Liable to Company. No indemnification shall be made in respect of
any Proceeding, claim, issue or matter as to which it shall have been determined
by a final judgment or other final adjudication, not subject to further appeal
or review, that Indemnitee is liable to the Company unless and only to the
extent that such final judgment or other final adjudication shall determine
that, despite the adjudication of liability but in view of all of the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the court deems proper and then only to the
extent that the court shall determine;

(c) Claims Initiated by Indemnitee. No indemnification for Liabilities and
Expenses or advancement of Expenses to Indemnitee shall be made with respect to
Proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to such Proceedings brought to establish or
enforce a right to indemnification for Liabilities and Expenses or advancement
of Expenses under this Agreement or any other statute or applicable law or
otherwise as required under Section 145(c) of the DGCL or any other provision of
the Certificate of Incorporation or Bylaws of the Company, unless (i) the Board
of Directors has approved the initiation or bringing of such Proceeding (or any
part of any Proceeding) or (ii) the Company provides the indemnification, in its
sole discretion, pursuant to the powers vested in the Company under applicable
law;

(d) Lack of Good Faith. No indemnification shall be made to indemnify Indemnitee
for any Expenses or Liabilities incurred by Indemnitee with respect to any
Proceedings instituted by Indemnitee to enforce or interpret this Agreement, if
it shall be determined by a final judgment or other final adjudication, not
subject to further appeal or review, that each of the material assertions made
by Indemnitee in such proceeding was not made in good faith or was frivolous;

(e) Insured Claims. No indemnification shall be made to indemnify Indemnitee for
Expenses or Liabilities of any type whatsoever if, but only to the extent that,
Indemnitee shall have actually received payment with respect to any such
Expenses or Liabilities from an insurer under any policy of directors' and
officers' liability insurance maintained by the Company, and any such payment
shall not be recovered (in whole or in part) from Indemnitee by such insurer;

(f) Claims under Section 16(b). No indemnification shall be made under this
Agreement for Expenses, Liabilities and the payment of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 16(b) of
the 1934 Act, or any similar state or local law with respect to the disgorgement
of "short swing" profits;

(g) Claims under Section 304 of the Sarbanes-Oxley Act. No indemnification shall
be made under this Agreement for Expenses, Liabilities, the reimbursement of the
Company of bonuses or other incentive-based or equity-based compensation, and
the reimbursement of the Company of profits realized from the sale of securities
of the Company incurred by Indemnitee, to the extent that such Expenses,
Liabilities and reimbursements directly arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
"Sarbanes-Oxley Act"); or

(h) Claims under Section 306 of the Sarbanes-Oxley Act. No indemnification shall
be made under this Agreement for Expenses, Liabilities and the payment of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act.

Section 14. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, and all of which shall
constitute one and the same agreement.

Section 15. Successors and Assigns.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors, assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and executors, administrators, personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all, or a substantial part of the business or assets of the
Company, by written agreement in the form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

(b) The indemnification for Liabilities and Expenses or advancement of Expenses
provided by, or granted pursuant to this Agreement shall continue as to a person
who has ceased to be a Fiduciary. If the Indemnitee is deceased and is entitled
to indemnification for Liabilities and Expenses or advancement of Expenses under
any provision of this Agreement, when requested in writing by the spouse of the
Indemnitee, and/or the Indemnitee's heirs, executors, administrators, legatees
or assigns, the Company shall provide appropriate evidence of the Company's
agreement set out herein to indemnify the Indemnitee against and to itself
assume such Expenses.

Section 16. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.

Section 17. Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand, by overnight express delivery service,
or when mailed by certified registered mail, return receipt requested, with
postage prepaid:

If to Indemnitee, to:

______________________

_______________________

_______________________



or to such other person or address which Indemnitee shall furnish to the Company
in writing pursuant to the above.

If to the Company, to

CellStar Corporation

601 S. Royal Lane

Coppell, TX 75019

Attention: General Counsel

or to such person or address as the Company shall furnish to Indemnitee in
writing pursuant to the above.

Section 18. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall, at the Company's expense, execute all
documents reasonably required and do all acts that may be reasonably necessary
to secure such rights and to enable the Company effectively to bring suit to
enforce such rights.

Section 19. Evidence of Coverage. Upon request by Indemnitee, the Company shall
provide copies of any and all directors' and officers' liability insurance
policies obtained and maintained in accordance with Section 9 of this Agreement.

Section 20. Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding,
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

Section 21. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware without application of the conflict of laws principles
thereof.

Section 22. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the State of
Delaware for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement.

Section 23. No Third Party Beneficiary. Nothing contained in this Agreement,
express or implied, is intended to or shall confer upon any other Person (other
than the parties hereto) any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

Section 24. Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement between the parties hereto with respect
to the matters covered hereby, and any other prior or contemporaneous oral or
written understandings or agreements with respect to the matters covered hereby
are superseded by this Agreement.

 

* * * * *



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



CELLSTAR CORPORATION



 

 

By:

Name: ______________________________

Title: ______________________________



 

 



Indemnitee

